Case 2:20-cv-02070-RJD-AYS Document 1 Filed 05/06/20 Page 1 of 17 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------- X
FRANK L. ROMERO, Individually and on     :
Behalf of All Others Similarly Situated, :          Case No.: _________________
                                         :
                                         :          CLASS ACTION COMPLAINT
                  Plaintiff,             :
                                         :          DEMAND FOR JURY TRIAL
       -against-                         :
                                         :
COMTECH TELECOMMUNICATIONS               :
CORP. and FRED KORNBERG,                 :
                                         :
                  Defendants.            :
-------------------------------------- X

       Plaintiff, Frank L. Romero (“Plaintiff”), on behalf of himself and all others similarly

situated, by his undersigned attorneys, alleges upon personal knowledge with respect to himself,

and information and belief based upon, inter alia, the investigation of counsel as to all other

allegations herein, as follows:

                                  NATURE OF THE ACTION

       1.       This is a class action brought by Plaintiff, on behalf of himself and all others

similarly situated, against Comtech Telecommunications Corp. (“Comtech”) and its Chairman of

the Board and Chief Executive Officer Fred Kornberg (“Kornberg” and together with Comtech,

the “Defendants”) for violations of Section 14(a) of the Securities Exchange Act of 1934

(“Exchange Act”), 15 U.S.C. § 78n(a), and SEC Rule 14a-9, 17 C.F.R. § 240.14a-9, in connection

with the materially incomplete and misleading proxy statement/prospectus concerning the

proposed merger (the “Proposed Merger”) between Gilat Satellite Networks Ltd. (“Gilat”) and

Comtech.

       2.       On January 29, 2020, Comtech and Gilat entered into an Agreement and Plan of

Merger (the “Merger Agreement”), pursuant to which Gilat’s shareholders will receive a



                                               1
Case 2:20-cv-02070-RJD-AYS Document 1 Filed 05/06/20 Page 2 of 17 PageID #: 2



combination of (i) $7.18 in cash and (ii) 0.08425 shares of Comtech common stock in exchange

for each share of Gilat common stock they own (the “Merger Consideration”). Comtech and Gilat

have told shareholders that the implied value of the Merger Consideration is $10.25 per Gilat

common share.

       3.       On April 3, 2020, to convince Gilat shareholders to vote in favor of the Proposed

Merger, Defendants authorized the filing of a materially incomplete and misleading proxy

statement/prospectus (the “Proxy”) with the Securities and Exchange Commission (“SEC”), in

violation of Section 14(a) of the Exchange Act. In particular, the Proxy contains misleadingly

incomplete information concerning Comtech’s material financial projections.

       4.       The special meeting of Gilat shareholders to vote on the Proposed Merger is set

for May 8, 2020 (the “Shareholder Vote”). It is imperative that the material information that has

been omitted from the Proxy is disclosed prior to the Shareholder Vote so Plaintiff can cast an

informed vote and properly exercise his corporate suffrage rights.

       5.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Section 14(a) of the Exchange Act. Plaintiff seeks to preserve the

status quo and enjoin the consummation of the Proposed Merger until the material information

discussed herein is disclosed to Gilat’s shareholders sufficiently in advance of the Shareholder

Vote or, in the event the Proposed Merger is consummated, to recover damages resulting from the

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

       7.        This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) of the Exchange Act.




                                                 2
Case 2:20-cv-02070-RJD-AYS Document 1 Filed 05/06/20 Page 3 of 17 PageID #: 3



       8.        Personal jurisdiction exists over Defendants because each defendant conducts

business in or maintains operations in this District, or is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District as to render the

exercise of jurisdiction over Defendants by this Court permissible under traditional notions of fair

play and substantial justice.

       9.        Venue is proper in this District under Section 27 of the Exchange Act and 28

U.S.C. § 1391, because Defendants are found or are inhabitants or transact business in this District.

                                            PARTIES

       10.      Plaintiff is, and at all relevant times has been, a holder of Gilat common stock.

       11.      Defendant Comtech provides communications solutions for both commercial and

government customers worldwide. The principal executive offices of Comtech are located at 68

South Service Road, Suite 230, Melville, NY, 11747. Comtech’s common stock trades on the

Nasdaq stock exchange under the ticker symbol “CMTL”.

       12.     Individual Defendant Kornberg is, and has been at all relevant times, the Chairman

of the Board and Chief Executive Officer of Comtech.

       13.     Together Comtech and Kornberg are referred to herein as the “Defendants.”

                                         NON-PARTIES

       14.     Gilat is a global provider of satellite-based broadband communications. The

principal executive offices of Gilat are located at Gilat House, 21 Yegia Kapayim Street, Daniv

Park, Kiryat Arye, Petah Tikva 4913020, Israel. Gilat common stock trades on the Nasdaq stock

exchange under the ticker symbol “GILT”.




                                                 3
Case 2:20-cv-02070-RJD-AYS Document 1 Filed 05/06/20 Page 4 of 17 PageID #: 4



                                CLASS ACTION ALLEGATIONS

       15.     Plaintiff brings this action on his own behalf and as a class action pursuant to Rule

23 of the Federal Rules of Civil Procedure on behalf of all holders as of April 8, 2020 of Gilat

common stock who are being and will be harmed by Defendants’ actions described below (the

“Class”). Excluded from the Class are Defendants herein and any person, firm, trust, corporation,

or other entity related to or affiliated with any of the Defendants or Gilat.

       16.     This action is properly maintainable as a class action for the following reasons:

               (a)     The Class is so numerous that joinder of all members is impracticable. As

of March 30, 2020, there were 55,493,258 Gilat Shares outstanding and entitled to vote. The Gilat

Shares are held by thousands of individuals and entities—the actual number of public shareholders

of Gilat will be ascertained through discovery;

               (b)     The holders of these shares are believed to be geographically dispersed

through the United States;

               (c)     There are questions of law and fact which are common to the Class and

which predominate over questions affecting individual Class members. The common questions

include, inter alia, the following:

                             1. Whether Defendants have violated Section 14(a) of the Exchange

                                act and/or Rule 14a-9 promulgated thereunder;

                             2. Whether the Individual Defendant has violated Section 20(a) of the

                                Exchange Act; and

                             3. Whether Plaintiff and the other members of the Class would suffer

                                irreparable injury were they required to vote on the Proposed Merger

                                as presently anticipated;




                                                  4
Case 2:20-cv-02070-RJD-AYS Document 1 Filed 05/06/20 Page 5 of 17 PageID #: 5



               (d)     Plaintiff’s claims are typical of the claims of the other members of the Class

and Plaintiff does not have any interests adverse to the Class;

               (e)     The prosecution of separate actions by individual members of the Class

would create a risk of inconsistent or varying adjudications with respect to individual members of

the Class which would establish incompatible standards of conduct for the party opposing the

Class; and

               (f)     Defendants have acted on grounds generally applicable to the Class with

respect to the matters complained of herein, thereby making appropriate the relief sought herein

with respect to the Class as a whole.

                               SUBSTANTIVE ALLEGATIONS

       I.      Background and the Proposed Merger

       15.     Gilat is a provider of satellite-based broadband communications. The Company

operates through three segments: Commercial, Mobility and Services divisions. The Company

designs and manufactures satellite ground segment and networking communications equipment,

which it sells to its customers either as network components (modems, Block Up converters

(BUCs), antennas) or as complete network solutions (which include hubs and related terminals

and services) or turnkey projects. The equipment that the Company develops includes commercial

Very Small Aperture Terminals (VSAT) systems, defense and homeland security satellite

communications systems, solid-state power amplifiers (SSPAs), BUCs, low-profile antennas, on-

the-Move/on-the-Pause terminals and modems. The Company's equipment is used by satellite

operators, service providers, telecommunications operators, system integrators, government and

defense organizations, large corporations and enterprises.

       16.     Comtech designs, develops, produces and markets products, systems and services




                                                 5
Case 2:20-cv-02070-RJD-AYS Document 1 Filed 05/06/20 Page 6 of 17 PageID #: 6



for communications solutions. The Company operates through two segments: Commercial

Solutions and Government Solutions. It offers communications solutions, including command and

control technologies, safety and security technologies and enterprise technologies. Its Commercial

Solutions segment provides satellite communications (such as satellite earth station modems and

traveling wave tube amplifiers), public safety systems (such as next generation 911 technologies)

and enterprise application technologies (such as messaging and trusted location-based

technologies). The Government Solutions segment includes command and control technologies,

troposcatter technologies, and radio frequency power and switching technologies. It serves system

and network suppliers in the global satellite, defense, broadcast and aerospace industries, and the

United States federal government, among others.

       17.     On January 29, 2020, Comtech and Gilat issued a joint press release announcing

the Proposed Merger, which states in relevant part:

        Comtech Telecommunications Corp. to Acquire Gilat Satellite Networks for
            $532.5 Million in a Strategic and Cash Accretive Transaction The
          transaction reflects a company value of approximately $577.3 million

       MELVILLE, N.Y., and PETAH TIKVA, ISRAEL; January 29, 2020 7:00
       A.M. ET -- Comtech Telecommunications Corp. (Nasdaq: CMTL) (“Comtech”)
       and Gilat Satellite Networks Ltd. (Nasdaq: GILT; TASE: GILT) (“Gilat”) jointly
       announced today that Comtech has agreed to acquire Gilat in a cash and stock
       transaction for $10.25 per Gilat ordinary share of which 70% will be paid in cash
       and 30% in Comtech common stock, resulting in an enterprise value of
       approximately $532.5 million. Founded in 1987 with its headquarters in Israel,
       Gilat is a worldwide leader in satellite networking technology, solutions and
       services with market leading positions in the satellite ground station and in-flight
       connectivity solutions markets and deep expertise in operating large network
       infrastructures.

       Based on Comtech’s fiscal year 2019 actual results and Gilat’s trailing twelve-
       month results through June 30, 2019, on a pro-forma basis, Comtech would have
       reported approximately $926.1 million of revenue with Adjusted EBITDA of
       approximately $130.2 million (see definition and reconciliation to GAAP financial
       measures in the table below). The combined companies would employ
       approximately 3,000 people and offer best-in-class satellite technology, public



                                                6
Case 2:20-cv-02070-RJD-AYS Document 1 Filed 05/06/20 Page 7 of 17 PageID #: 7



     safety and location technology and secure wireless solutions to commercial and
     government customers around the world.

     Fred Kornberg, Chairman of the Board and CEO of Comtech, said, “I am excited
     to have reached this agreement with Gilat and believe this combination is beneficial
     to the stakeholders of both companies. The acquisition better positions Comtech to
     take advantage of key marketplace trends, particularly the growing demand for
     satellite connectivity and the enormous long-term opportunity set that is emerging
     in the secure wireless communications market. I believe that the combination of
     accelerating satellite connectivity demand and the increasing availability of low-
     cost satellite bandwidth, makes this a perfect time to unify Comtech and Gilat’s
     solutions and offer our combined customers best-in-class platform-agnostic
     satellite ground station technologies. Gilat is an exceptional business that has
     developed extraordinary technology and has a well-respected product portfolio
     supported by strong research and development capabilities. I welcome Gilat’s
     entire talented workforce to the Comtech family.”

     Dov Baharav, Chairman of the Board of Gilat, said, “The Gilat Board of Directors
     and management believe this highly strategic combination is compelling. It is an
     excellent outcome for our shareholders who receive both cash and an equity interest
     in a strong company with a broader range of products and the benefits of combined
     expertise and resources that is well positioned to create future value against a highly
     favorable industry backdrop. I have long admired Comtech’s commitment to
     technology leadership and I firmly believe that employees will have expanded
     opportunities for career development. No doubt, the future will be very bright for
     Comtech and Gilat and all of our stakeholders.”

     Key Strategic Benefits for Comtech Include:

     •      Drives global market access by creating a world leader with combined pro-
     forma sales approaching nearly $1.0 billion annually;

     •      Strengthens Comtech’s position as a leading supplier of advanced
     communication solutions, uniquely capable of servicing the expanding need for
     ground infrastructure to support both existing and emerging satellite networks;

     •       Expands Comtech’s product portfolio with highly complementary
     technologies, including Gilat’s high-performance TDMA-based satellite modems
     and its next generation solid-state amplifiers;

     •       Broadens leadership position in the rapidly growing in-flight connectivity
     and cellular backhaul markets which are expected to expand given the availability
     of lower-cost bandwidth and the adoption of satellite technologies into the 5G
     cellular backhaul ecosystem;

     •      Bolsters world-class research and development capabilities, enabling



                                               7
Case 2:20-cv-02070-RJD-AYS Document 1 Filed 05/06/20 Page 8 of 17 PageID #: 8



     Comtech to offer customers more complete end-to-end technology solutions;

     •       Enhances ability to accelerate shareholder value creation by contributing to
     Comtech’s ongoing strategy to move toward higher margin solutions and by
     increasing customer diversification geographically and by market; and

     •      Potentially offers increased liquidity for existing and new Comtech
     shareholders, as Comtech plans to pursue a dual listing on the Nasdaq and Tel Aviv
     Stock Exchange (“TASE”) to become effective upon the closing of the transaction.

     Acquisition Expected to be Cash Accretive and Have Minimal Integration
     Risks

     Excluding the impact of acquisition plan costs (including transaction expenses) and
     with conservative anticipated synergies of only $2.0 million derived from the
     elimination of Gilat’s public company costs, the acquisition of Gilat is expected to
     be cash accretive to Comtech during the first twelve months post-closing. Comtech
     believes that with careful planning and execution, it can capitalize on opportunities
     to achieve both sales growth and further efficiencies during the second-year post-
     closing.

     Both companies’ talented global workforces are expected to remain in place and
     focus intently on meeting all customer commitments and expectations, including
     supporting all existing products, services and agreements. The transaction enlarges
     Comtech’s global market footprint with a significant physical presence in key
     international markets. This increased presence addresses a growing need for local
     touch points that can offer integrated secure connectivity solutions including public
     safety and location solutions. At the same time, Gilat will gain access to Comtech’s
     strong relationships with the U.S. government, allowing expanded distribution of
     Gilat’s products and solutions to the U.S. government. As such, Comtech believes
     the transaction carries minimal integration risk while creating numerous
     opportunities for potential long-term revenue and efficiency synergies going
     forward.

     Comtech will continue to emphasize capturing growth opportunities from favorable
     market trends, including: expected increased demand for solutions to provide high
     speed in-flight satellite connectivity; the adoption of new satellite ground station
     technologies into the 5G cellular backhaul eco-system; and the expected need for
     equipment and network upgrades to accommodate an anticipated increase in
     satellite capacity when new Very High Throughput Satellites (“VHTS”) and high
     capacity Medium Earth Orbit (“MEO”) and Low Earth Orbit (“LEO”) satellite
     constellations are launched and fully operational. Together with its previously
     announced pending acquisition of UHP Networks, Comtech believes it will be
     uniquely positioned to take advantage of these important trends.

     Gilat announced on November 19, 2019 that it expects to achieve sales of between



                                              8
Case 2:20-cv-02070-RJD-AYS Document 1 Filed 05/06/20 Page 9 of 17 PageID #: 9



     $260.0 million and $270.0 million with Adjusted EBITDA ranging from $38.0
     million to $42.0 million for its fiscal year ended December 31, 2019. Comtech
     announced on December 4, 2019 that it expects to achieve sales of between $712.0
     million and $732.0 million with Adjusted EBITDA ranging from $99.0 million to
     $103.0 million for its fiscal year ending July 31, 2020. Neither Comtech nor Gilat
     is revising their previously announced respective fiscal year financial outlook.

     In light of the agreement between Comtech and Gilat, Gilat has cancelled its fourth
     quarter and fiscal 2019 year-end conference call and webcast previously scheduled
     for February 19, 2020. Once the transaction closes, Comtech will provide combined
     revenue, Adjusted EBITDA and diluted earnings per share guidance in a future
     announcement.

     Leadership and Business Structure

     Fred Kornberg, Comtech’s Chairman of the Board and Chief Executive Officer
     (“CEO”) will continue in his role as CEO of the combined company. Michael
     Porcelain, Comtech’s Chief Operating Officer, who was promoted and named
     President of Comtech earlier today, will work hand-in-hand with both Comtech and
     Gilat employees to maximize the potential of the combined company. Michael
     Bondi will continue in his role as Chief Financial Officer (“CFO”) of the combined
     company. Comtech will continue to maintain its headquarters in Melville, New
     York.

     Post-closing of the transaction, Gilat will become a wholly owned subsidiary of
     Comtech and will maintain its well renowned and highly regarded brand. Gilat will
     continue to maintain its corporate headquarters and research and development
     facility in Petah Tikva, Israel under the leadership of Yona Ovadia, Gilat’s CEO
     and Adi Sfadia, Gilat’s CFO. Mr. Sfadia will also be assuming the role of Gilat’s
     Chief Integration Officer, helping to plan a smooth acquisition and to maximize
     shareholder value.

     No Comtech or Gilat facility locations are expected to be closed as a result of the
     transaction and each key business area is expected to continue to be led by its
     respective existing proven leadership teams after the transaction closes.

     Transaction Structure and Terms

     Under the terms of the agreement, unanimously approved by both companies’
     Board of Directors, Gilat shareholders will receive total consideration of $10.25 per
     share, comprised of $7.18 per share in cash and 0.08425 of a share of Comtech
     common stock for each share of Gilat held.

     The total consideration of $10.25 represents a premium of approximately 14.52%
     to Gilat’s 90-day volume-weighted average trading price.




                                              9
Case 2:20-cv-02070-RJD-AYS Document 1 Filed 05/06/20 Page 10 of 17 PageID #: 10



        Upon completion of the transaction, Gilat’s shareholders will own approximately
        16.1% of the combined company.

        Financing and Acquisition Plan Expenses

        As of September 30, 2019, Gilat had approximately $53.1 million of unrestricted
        cash and cash equivalents with debt of approximately $8.2 million. As of October
        31, 2019, Comtech had approximately $46.9 million of cash and cash equivalents
        and debt of approximately $169.0 million.

        Comtech expects to fund the acquisition and related transaction costs by
        redeploying a portion of the $100.0 million of pro forma combined cash and cash
        equivalents plus additional cash expected to be generated prior to closing, and by
        drawing on a new $800.0 million secured credit facility to be provided by Citibank,
        N.A., Manufacturers and Traders Trust Company (“M&T Bank”), Santander Bank,
        N.A., BMO Harris Bank, N.A. (“Bank of Montreal”), Regions Bank, Israel
        Discount Bank of New York and Goldman Sachs Bank USA. Comtech expects that
        the cash interest rate on this facility will approximate 4.0% to 5.0% on an annual
        basis, before any origination fees. Furthermore, Comtech expects the terms of the
        facility will be based on a net leverage ratio providing significant flexibility. The
        exact terms of the credit facility will be finalized at or prior to the closing of the
        acquisition.

        On a pro forma basis including preliminary estimated combined acquisition plan
        expenses of approximately $27.0 million, the repayment of Gilat bank debt and
        funding of Comtech’s other pending acquisitions, Comtech would have
        approximately $45.0 million of unrestricted cash at closing with total net debt of
        approximately $500.0 million or net leverage of 3.85x. Total net debt is expected
        to decrease quickly and significantly. Based on expected strong cash flows to be
        generated from the combined businesses, net leverage twelve months after closing
        will decrease to approximately 3.00x.

        Comtech expects that it will maintain its annual targeted dividend of $0.40 per
        share.

        In connection with the acquisition of Gilat, Comtech expects to incur acquisition
        plan expenses (including professional fees for financial and legal advisors and debt
        refinancing costs). Some of these expenses are expected to be immediately
        expensed both prior to and upon closing, another portion expensed during the first
        year following the closing and the balance capitalized. Pursuant to accounting
        rules, the acquisition is expected to result in a material increase in annual
        amortization expense related to intangibles and other fair value adjustments.

        18.      The Merger Consideration represents inadequate compensation for Gilat shares.

 Indeed, Gilat has announced positive financial results for the three consecutive 2019 quarters



                                                 10
Case 2:20-cv-02070-RJD-AYS Document 1 Filed 05/06/20 Page 11 of 17 PageID #: 11



 leading up to the Proposed Merger.

        19.      Furthermore, because of the lack of a price collar, Gilat shareholders are presently

 expected to end up with significantly less than the $10.25 implied value of the Merger

 Consideration that has been touted to them. When the Merger Agreement was signed, Comtech’s

 stock was trading at $37.10. By March 4, 2020, Comtech’s stock price dropped to $29.01, and it

 has continued to drop since that date. As a result, Gilat shareholders are not really going to end up

 with $10.25 in Merger Consideration. As of May 6, 2020, the implied value of the Merger

 Consideration was $8.61, which is far below fair value for Gilat shares. Indeed, prior to the

 announcement of the Proposed Merger, Gilat shares were trading at over $10 per share, and were

 undervalued even at that price given Gilat’s strong stand-alone growth prospects.

        20.      Indeed, Comtech recognizes that the Proposed Merger will provide it with a

 significant windfall while shortchanging Gilat stockholders. In its March 31, 2020 press release

 providing an update on the status of the transaction, Comtech stated that “the recent price decline

 in Comtech shares will have no impact on the number of shares to be issued to Gilat shareholders

 as merger consideration because Gilat and Comtech agreed to a fixed exchange ratio under the

 merger agreement. As such, the number of shares issuable to Gilat shareholders upon the close of

 the acquisition will approximate less than 20% of Comtech’s total shares outstanding.”

        21.      In the same press release, Defendant Kornberg indicated that Comtech is

 purportedly well-positioned to weather the global economic downturn caused by the coronavirus.

 He stated: “Although Comtech is not immune to the disruption in the macroeconomic environment

 caused by the coronavirus, I believe Comtech’s long-term fundamentals remain excellent given its

 innovative and diversified product portfolio and its talented employees.” Of course, without access

 to the Comtech Financial Projections (defined below), Gilat shareholders have no way of assessing




                                                  11
Case 2:20-cv-02070-RJD-AYS Document 1 Filed 05/06/20 Page 12 of 17 PageID #: 12



 the veracity of Kornberg’s statement and understanding Comtech’s long-term value for

 themselves, which is plainly material.

        22.       In sum, if consummated, the Proposed Merger will significantly undercompensate

 Gilat stockholders for the fair value of their shares. It is imperative that Gilat shareholders receive

 the material information (discussed in detail below) that Defendants have omitted from the Proxy,

 which is necessary for Gilat shareholders to properly assess the value of their shares and exercise

 their corporate suffrage rights.

        II.      The Proxy Omits Material Information

        23.       On April 3, 2020, Defendants filed the materially incomplete and misleading

 Proxy with the SEC. The Proxy seeks to solicit the necessary proxy votes from Gilat shareholders

 to approve the Merger Agreement and consummate the Proposed Merger. Defendants were

 obligated to carefully review the Proxy before it was filed with the SEC and disseminated to the

 shareholders to ensure that it did not contain any material misrepresentations or omissions.

 However, the Proxy omits Comtech’s financial projections which are necessary for Gilat’s

 shareholders to cast an informed vote on the Proposed Merger.

        24.       In connection with the execution of the Proposed Merger, Comtech provided

 certain financial forecasts and estimates (the “Comtech Financial Projections”) to Gilat’s financial

 advisor, Jefferies LLC (“Jefferies”). Comtech’s senior management and Jefferies then held

 discussions regarding the Comtech Financial Projections and Comtech’s businesses, operations,

 and prospects. Jefferies then utilized the Comtech Financial Projections in performing its analyses

 which were used to support its opinion that the Merger Consideration was “fair” to Gilat

 shareholders.

        25.       The Proxy discloses the financial projections for Gilat prepared by Gilat




                                                   12
Case 2:20-cv-02070-RJD-AYS Document 1 Filed 05/06/20 Page 13 of 17 PageID #: 13



 management and utilized by Jefferies in its valuation analyses, but Defendants withheld, and the

 Proxy fails to disclose, the Comtech Financial Projections. The Comtech Financial Projections are

 material as they speak squarely to the question that the Company’s shareholders must answer in

 determining how to vote on the Proposed Merger: is a smaller stake in the combined company

 more or less valuable than a full stake in the standalone company? Given the stock component of

 the Merger Consideration, Gilat shareholders need to know the value of the Comtech stock.

 Without the Comtech Financial Projections, the Proxy presents the Company’s shareholders with

 only a fraction of the equation, rendering them unable to answer this question and assess the

 fairness of the Proposed Merger.

        26.      The Proxy also describes Jefferies’ fairness opinion and the various valuation

 analyses performed in support of their opinion. In the summary of the valuation analyses provided

 in the Proxy, the stock component of the Merger Consideration is valued simply by multiplying

 the exchange ratio by the trading price of Comtech stock on January 28, 2020. This is improper

 and misleads shareholders for multiple reasons.

        27.      First, given the lack of a collar on the fixed exchange ratio, this valuation method

 would fluctuate wildly with changes in trading price of Comtech stock. This is perfectly illustrated

 here. Since January 28, 2020, the price of Comtech stock has fallen from $37.10 per share to

 $17.05 per share as of May 6, 2020. Accordingly, the value of the Merger Consideration under

 this methodology has fallen from $10.31 to $8.61—a price that falls below several of the fairness

 ranges found by Jefferies.

        28.      Second, under sound corporate finance theory, the value of corporation should be

 premised on the expected future cash flows of the corporation. Thus, without Comtech’s expected

 cash flows—or any financial projections at all—it would be impossible for shareholders to




                                                   13
Case 2:20-cv-02070-RJD-AYS Document 1 Filed 05/06/20 Page 14 of 17 PageID #: 14



 properly value Comtech stock and the stock component of the Merger Consideration. Simply put,

 perhaps nothing is more relevant for making a merger decision than the financial projections of

 the acquiring company, at least to a shareholder of the company being acquired.

        29.      The Proxy concedes the materiality of Jefferies’ fairness opinion and its valuation

 analyses by citing them among the “material” factors Gilat’s board of directors considered in

 making its recommendation to Gilat shareholders. Proxy at 53; see also Proxy at 61 (“The

 summary of the financial analyses described under “— Financial Analyses” is a summary of the

 material financial analyses . . . .”). However, the summary of Jefferies’ fairness opinion and

 financial analyses provided in the Proxy fails to include the Comtech Financial Projections—key

 inputs underlying the analyses. Without this information Gilat shareholders are unable to fully

 understand these analyses and, thus, are unable to determine what weight, if any, to place on

 Jefferies’ fairness opinion in determining how to vote on the Proposed Merger. See Proxy at 61

 (“Considering the data below without considering the full narrative description of the financial

 analyses, including the methodologies and assumptions underlying the analyses, could create a

 misleading or incomplete view of Jefferies’ financial analyses.”).

        30.      Unlike poker where a player must conceal his unexposed cards, the object of a

 proxy is to put all one’s cards on the table face-up. Here, only some of the cards were exposed—

 the others were concealed. If a proxy discloses financial projections and valuation information,

 such projections must be complete and accurate. The question here is not the duty to speak, but

 liability for not having spoken enough. With regard to future events, uncertain figures, and other

 so-called soft information, a company may choose silence or speech elaborated by the factual

 basis as then known—but it may not choose half-truths. Accordingly, by omitting the Comtech

 Financial Projections, multiple statements in the Proxy were rendered misleadingly incomplete.




                                                 14
Case 2:20-cv-02070-RJD-AYS Document 1 Filed 05/06/20 Page 15 of 17 PageID #: 15



                                             COUNT I
                          Violations of Section 14(a) of the Exchange Act

           31.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

 herein.

           32.    Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

 use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

 national securities exchange or otherwise, in contravention of such rules and regulations as the

 Commission may prescribe as necessary or appropriate in the public interest or for the protection

 of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

 authorization in respect of any security (other than an exempted security) registered pursuant to

 section 78l of this title.” 15 U.S.C. § 78n(a)(1).

           33.    Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

 Act, provides that proxy communications shall not contain “any statement which, at the time and

 in the light of the circumstances under which it is made, is false or misleading with respect to any

 material fact, or which omits to state any material fact necessary in order to make the statements

 therein not false or misleading.” 17 C.F.R. § 240.14a-9.

           34.    Defendants issued the Proxy and/or permitted the use of their name in the Proxy

 with the intention of soliciting Gilat’s common shareholders’ support for the Proposed Merger.

 Individual Defendant Kornberg reviewed and authorized the dissemination of the Proxy, which

 fails to provide the Comtech Financial Projections.

           35.    Defendants made misleading statements of fact and/or omitted material facts

 necessary to make the statements made not misleading. Defendants were aware of the Comtech

 Financial Projections but failed to disclose them in violation of Section 14(a). Defendants were

 therefore negligent, as they had reasonable grounds to believe material facts existed that were



                                                   15
Case 2:20-cv-02070-RJD-AYS Document 1 Filed 05/06/20 Page 16 of 17 PageID #: 16



 misstated or omitted from the Proxy, but nonetheless failed to disclose such information to

 shareholders despite the ability to do so without extraordinary effort.

        36.      The Defendants were, at the very least, negligent in preparing and reviewing the

 Proxy. The preparation of a proxy statement by corporate insiders containing materially false or

 misleading statements or omitting a material fact constitutes negligence. The Defendants were

 negligent in choosing to omit material information from the Proxy or failing to notice the material

 omissions in the Proxy upon reviewing it, which they were required to do carefully. Indeed,

 Individual Defendant Kornberg was intricately involved in the process leading up to the signing

 of the Merger Agreement and preparation and review of the Comtech Financial Projections.

        37.      The Defendants are liable for the above-referenced material omissions and

 misleading statements in the Proxy because they “permit[ed] the use of [their] name to solicit any

 proxy or consent or authorization in respect of any security”, in violation of Section 14(a)(1) of

 the Exchange Act. There was a substantial connection between the use of the Defendants’ names

 and the solicitation effort. Comtech was aware of the material omissions and misleading

 statements in the Proxy, as its executive officers and/or directors created or were provided with

 or had access to the Comtech Financial Projections. Comtech nevertheless filed the misleadingly

 incomplete Proxy with the SEC on March 2, 2020. Moreover, Individual Defendant Kornberg

 was referenced throughout the Proxy, was a key figure in the sales process leading up to the

 execution of the Merger Agreement, and signed the Proxy on behalf of Comtech.

        38.      The misrepresentations and omissions in the Proxy are material to Plaintiff, who

 will be deprived of his right to cast an informed vote on the Proposed Merger if such

 misrepresentations and omissions are not corrected prior to the special meeting of Gilat’s

 shareholders. Only through the exercise of this Court’s equitable powers can Plaintiff be fully




                                                  16
Case 2:20-cv-02070-RJD-AYS Document 1 Filed 05/06/20 Page 17 of 17 PageID #: 17



 protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment and relief as follows:

        A.      Preliminarily enjoining Defendants and all persons acting in concert with them

 from consummating the Proposed Merger until Comtech discloses the material information

 discussed above which has been omitted from the Proxy;

        B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

 of their wrongdoing;

        C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

 attorneys’ and expert fees and expenses; and

        D.      Granting such other and further relief as this Court may deem just and proper.

                                          JURY DEMAND

        Plaintiff demands a trial by jury on all issues so triable.



 Dated: May 6, 2020                                  MONTEVERDE & ASSOCIATES PC
                                                       /s/ Juan E. Monteverde
                                                     Juan E. Monteverde (JM-8169)
                                                     The Empire State Building
                                                     350 Fifth Avenue, Suite 4405
                                                     New York, NY 10118
                                                     Tel: (212) 971-1341
                                                     Fax: (212) 202-7880
                                                     Email: jmonteverde@monteverdelaw.com

                                                     Attorneys for Plaintiff




                                                  17
